Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is responsive to the application filed on 01/08/2021. 
Claims 1-20 are presented for examination. 
References in applicant's IDS form 1449 received on 02/12/2021, 05/20/2021 and 08/12/2021 have been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 16/366,934, claims 1-22 of copending Application No. 16/050,064, and claims 12 and 14-32 of copending Application No. 14/730,139.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in each application are directed to implementing a network transaction service.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a system and method, which are statutory classes of invention.    
Nevertheless, independent claim 1 is directed in part to an abstract idea. The claims are drawn to commercial or legal interactions (under certain methods of organizing human activity), or implementing a network transaction service, in this case. The independent claims recite the receive, based on the position information, transmit, receive, based on receiving the transaction 
This judicial exception is not integrated into a practical application because the claims as a whole merely describes the concept of implementing a network transaction service using these additional elements: computer system, network communication interface, one or more processors, and memory. These additional elements in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component. Accordingly, there are no additional elements to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer system, network communication interface, one or more processors, and memory to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tumminaro et al. “US 2007/0255653 A1” (Tumminaro).
Regarding Claim 1:  A computer system implementing a network transaction service, the computer system comprising: a network communication interface; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the computer system to:
receive, via the network communication interface, position information indicating a location of a user of the network transaction service from a computing device of the user (at least see Tumminaro Abstract; Fig. 1);
based on the position information, determine a set of merchant locations within a certain vicinity of the location of the requesting user that utilize the network transaction service, wherein the requesting user has a customer account linked to the network transaction service (at least see Tumminaro Abstract;[0133] and [0572]);
transmit, via the network communication interface, merchant data to the computing device of the user, the merchant data causing the computing device to generate a user interface presenting the set of merchant locations for the user (at least see Tumminaro [0654]); 
receive, via the network communication interface, a transaction request to utilize the network transaction service at a merchant location of the set of merchant locations (at least see Tumminaro [0438])
based on receiving the transaction request, determine a merchant account of a registered merchant corresponding to the merchant location, the merchant account being linked to the network transaction service (at least see Tumminaro [0025]); and
execute a remote transaction operation to transfer funds from a shared account of the network transaction service to the merchant account of the registered merchant to fulfill the transaction request (at least see Tumminaro [0030]-[0034]). 
Regarding Claim 2:  The computer system of claim 1, wherein the position information is received from a global positioning system of the computing device of the user, and wherein the executed instructions further cause the computer system to:  based on the position information, confirm that the requesting user is located at the merchant location of the registered merchant (at least see Tumminaro Fig. 1).
Regarding Claim 3:  The computer system of claim 1, wherein the network communication interface further remotely connects the computer system to a computer terminal of the registered merchant at the merchant location (at least see Tumminaro  Fig. 3).
Regarding Claim 4:  The computer system of claim 3, wherein the executed instructions further cause the computer system to: transmit, via the network communication interface, a message to the computer terminal of the registered merchant, the message indicating that the requesting user is utilizing the network transaction service for the transaction request (at least see Tumminaro [0034]).
Regarding Claim 5:  The computer system of claim 4, wherein the executed instructions further cause the computer system to: based on transmitting the message, receive, from the computer terminal of the registered merchant via the network communication interface, a (at least see Tumminaro Fig. 34).
Regarding Claim 6:  The computer system of claim 1, wherein the executed instructions further cause the computer system to: transmit, via the network communication interface, an electronic receipt corresponding to the transaction request to the computing device of the user (at least see Tumminaro [0013]).
Regarding Claim 7:  The computer system of claim 1, wherein the executed instructions further cause the computer system to: receive, via the network communication interface, a pre-authorization from a financial entity corresponding to a customer account of the user for an amount corresponding to the transaction request; wherein the executed instructions cause the computer system to transfer funds from the customer account, in an amount corresponding to the transaction request, to the shared account based on the pre-authorization (at least see Tumminaro Fig. 47).
Regarding Claim 8:  The computer system of claim 1, wherein the computer system processes the transaction request from the user without the requesting user and the registered merchant communicating directly with one another (at least see Tumminaro [0494]).
Regarding Claim 9:  The computer system of claim 1, wherein the executed instructions cause the computer system to link a universal prepaid card of the network transaction service with the shared account in response to the universal prepaid card being utilized at a point-of-sale (at least see Tumminaro [0004]).
Regarding Claim 10:  The computer system of claim 10, wherein the universal prepaid card is linked with the point-of-sale terminal of the registered merchant and utilized by the registered merchant at the point-of-sale terminal to fulfill the transaction request from the requesting user (at least see Tumminaro [0011]).
Regarding Claim 11-20:  all limitations as recited have been analyzed and rejected with respect to claims 1-10.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 



/FATEH M OBAID/Primary Examiner, Art Unit 3627